Citation Nr: 0931864	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-26 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (claimed as a heart disorder), to include as 
secondary to herbicide exposure

2.  Entitlement to service connection for benign prostatic 
hypertrophy, to include prostate and urology disorders, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for gastrointestinal 
cancer, to include cancer of the stomach (claimed as cancer 
of the esophagus), to include as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from August 1952 to 
May 1954.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a September 2007 rating decision 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in St. Louis, Missouri, which denied the 
Veteran's claims of service connection for a low back 
disorder, coronary artery disease, benign prostatic 
hypertrophy, including a claim for prostate and urology 
disorders, and esophageal cancer.

The Board notes that although the claim for service 
connection for gastrointestinal cancer was identified in that 
decision, as well as in a subsequent readjudication, as 
cancer of the esophagus, a review of the medical evidence of 
record reveals that the Veteran was actually diagnosed with 
adenocarcinoma of the stomach.  As the Board is obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations (see Floyd v. Brown, 9 Vet. App. 88 
(1996)), the issue has been broadened on the title page of 
this decision to encompass both theories of entitlement.

In August 2008, the Veteran submitted an Appeal to the Board 
("VA Form 9"), in which he stated that he was only pursuing 
an appeal for service connection for coronary artery disease, 
benign prostatic hypertrophy, including prostate and urology 
disorders, and esophageal cancer.  Additionally, in an August 
2008 statement, his representative indicated that the Veteran 
was no longer pursuing an appeal of the denial of service 
connection for a low back disorder.  As the Veteran has 
withdrawn his appeal of that issue, the matter is not 
currently before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record establishes that 
coronary artery disease did not manifest in service or within 
one year of service separation, and the greater weight of 
probative evidence is against finding that the Veteran's 
disorder is related to any in-service injury or disease, 
including herbicide exposure.

2.  The competent medical evidence of record establishes that 
benign prostatic hypertrophy, including prostate and urology 
disorders, did not manifest in service, and the greater 
weight of probative evidence is against finding that the 
Veteran's disorders are related to any in-service injury or 
disease, including herbicide exposure.

3.  The competent medical evidence of record establishes that 
gastrointestinal cancer did not manifest in service or within 
one year of service separation, and the greater weight of 
probative evidence is against finding that the Veteran's 
disorder is related to any in-service injury or disease, 
including herbicide exposure.


CONCLUSIONS OF LAW

1.  Coronary artery disease was neither incurred in, nor 
aggravated by active duty service, nor may the disorder be 
presumed to have been incurred in service as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

2.  Benign prostatic hypertrophy, including prostate and 
urology disorders, were neither incurred in, nor aggravated 
by active duty service, nor may the disorders be presumed to 
have been incurred in service as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

3.  Gastrointestinal cancer was neither incurred in, nor 
aggravated by active duty service, nor may the disorder be 
presumed to have been incurred in service as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated April 
2007.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  In 
essence, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

The Board finds that these notice requirements have been 
satisfied by the letter issued in April 2007.  The RO advised 
the Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim.  

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service records, and post-service 
private and VA Medical Center ("VAMC") treatment records.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to the claim that 
have not already been obtained and added to the claims 
folder.

The Board notes that in the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this 
case for the claims of service connection for coronary artery 
disease, benign prostatic hypertrophy ("BPH") (also known 
as prostate gland enlargement), including prostate and 
urology disorders, and gastrointestinal cancer because there 
is no competent medical evidence of record suggesting an 
association between the claimed diseases and service.  In 
this case, the only suggested association between the 
Veteran's diseases and service comes from the Veteran 
himself.  See VA Form 9, August 2008; Notice of Disagreement 
("NOD"), December 2007.  The Board is cognizant that there 
are instances in which lay testimony can serve to establish 
an association between service and the claimed disability for 
the purpose of satisfying the criteria of McLendon.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a 
lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions, such as 
a dislocated shoulder, and his or her lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, as a lay person, the Veteran has not been 
shown to be competent to offer an opinion on such a matter 
clearly requiring medical expertise, such as linking stomach 
cancer, diagnosed decades after service, to herbicide 
exposure in service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the lay opinions of the appellant 
may serve to establish an association between his claimed 
disorders and military service.  As there is no competent 
evidence suggesting any association with service, the Board 
finds that an examination is not warranted under the criteria 
set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003).

With regard to the duty to assist the Veteran in obtaining 
all evidence pertinent to the claims, the Board concludes 
that all reasonable efforts to develop the record have been 
made.  The Veteran first applied for service connection in 
March 2007.  In April 2007, the RO requested that the 
National Personnel Records Center ("NPRC") obtain the 
Veteran's service treatment records and alternative sources 
of service treatment information.  In July 2007, the NPRC 
responded that it had attempted to locate the Veteran's 
service treatment records, but that they had most likely been 
destroyed in a fire and could not be reconstructed.  The NPRC 
indicated that it had only been able to locate the Veteran's 
service enlistment and separation examination reports.  The 
same month, the RO issued a "Formal Finding on the 
Unavailability of Service Records," noting that all 
procedures to obtain the Veteran's service treatment records 
were correctly followed and exhausted, and that any further 
attempts to locate these records would be futile.

Under such circumstances, the Court has held that VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the "benefit-of-the-doubt rule," 
which states that when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  There is also a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service medical records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  In addition, the Board is under 
a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  

Subsequently, the RO informed the Veteran, in a letter dated 
July 2007, of the unavailability of his service treatment 
records and requested that he submit any service treatment 
records in his possession (the Veteran had previously been 
informed that he could submit other forms of evidence in the 
April 2007 VCAA notice letter).  The claims folder indicates 
that neither the Veteran, nor his representative, responded 
to that letter.  As such, the Board finds that the RO has 
satisfied its duty to assist in obtaining the Veteran's in-
service personnel records to the extent possible under the 
circumstances.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic 
diseases, such as organic heart disease and malignant tumors, 
may be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§3.307(a)(3), 3.309(a).

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent or greater within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  They also provides presumptive service connection on 
the basis of herbicide exposure for each additional disease 
that the Secretary of the Veterans Affairs (the 
"Secretary") determines warrants a presumption of service 
connection by reason of having a positive association with 
exposure to an herbicide agent, and that becomes manifest 
within the period (if any) prescribed in such regulations in 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchi, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  

Additionally, the Department of Defense ("DoD") has 
confirmed that the herbicide, Agent Orange, was used from 
April 1968 through July 1969 along the Korean Demilitarized 
Zone ("DMZ") to defoliate fields between the front line 
defensive positions and the south barrier fence.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DoD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C; see also Veterans Benefits 
Administration Fact Sheet, distributed in September 2003.

III. Analysis

The Veteran contends that his coronary artery disease, BPH, 
including prostate and urology disorders, and 
gastrointestinal cancer are the result of herbicide exposure 
while serving on active duty service in Korea.  See VA Form 
9, August 2008.  Alternatively, the Veteran has advanced 
additional theories of entitlement to support his claims.  He 
contends that his coronary artery disease is the result of 
stress from "not being able to do what I use[d] to being 
[sic] able to do, and from constant pain I am in."  See NOD, 
December 2007.  He contends that his prostate and urology 
disorders are due to his having to work with heavy equipment 
during service and the constant jarring of the equipment and 
his being "tossed around constantly."  Id.  Regarding the 
gastrointestinal cancer, he also claims that this was the 
result of asbestos exposure in service while allegedly 
tearing down buildings that were full of asbestos.  He 
further claims that there was asbestos all around where he 
slept.  See NOD, December 2007; VA compensation application 
Form 526, March 2007.  

As an initial matter, the Veteran's DD 214 shows that he 
received the Korean Service Medal with two bronze stars.  
Thus, service in Korea is conceded.  However, as noted above, 
the Veteran only served on active military service between 
August 1952 and May 1954.  While the dates in which he 
actually served in Korea are not clear, as previously stated, 
the DoD has confirmed the use of herbicides along the Korean 
DMD only between April 1968 and July 1969.  As there is no 
evidence that the Veteran served along the DMZ during the 
presumptive period, nor that he served in Vietnam during the 
presumptive period, herbicide exposure is not conceded.  

Moreover, the Board notes that VA regulations do not provide 
presumptive service connection for coronary artery disease, 
BPH, esophageal or stomach cancer based on exposure to 
herbicides.  38 C.F.R. § 3.307, 3.309.  The Secretary has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 57586-57589 
(1996).  Accordingly, even if exposure to herbicides were 
presumed, service connection for these diseases on a 
presumptive basis would not be warranted.

Notwithstanding the provisions of §§ 3.307 and 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards ("Radiation Compensation") Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

As noted above, the claims folder only contains the 
appellant's limited service records.  Of record is a January 
1952 service induction examination report, which revealed 
that other than a burn scar on the left leg, all systems were 
normal.  The same results were noted on an August 1952 
induction examination report.  The Veteran's May 1954 service 
separation examination similarly showed normal findings in 
all systems with the exception of his left leg scar, which 
was noted at entry.  There is no evidence on the service 
separation examination to suggest that the Veteran had any 
abnormal findings or clinically diagnosed disorders, 
including any symptomatology suggestive of coronary artery 
disease, BPH, urology or prostate disorders or 
gastrointestinal cancer.

1.  Entitlement to service connection for coronary artery 
disease.

The evidence of record indicates that following service, the 
Veteran neither sought medical treatment for, nor was 
diagnosed with a heart disorder until 1976, when he suffered 
a heart attack (myocardial infarction) and underwent an 
angiogram.  See VAMC treatment records, August 2007 (although 
the claims folder only contains treatment reports beginning 
in 2004, and contemporaneous reports for treatment before 
that period are not of record, the VAMC treatment records 
note the appellant's medical history beginning in 1976).  His 
medical history report indicates that in 1992, he underwent 
angioplasty to the left anterior descending artery.  He 
suffered a second heart attack in 1993, and a third heart 
attack in 1997.  In April 2003, he underwent his first 
cardioversion (a process by which an abnormally fast heart 
rate or cardiac arrhythmia is corrected by the delivery of a 
therapeutic dose of electric current to the heart).  Id.

Private treatment records show that in April 2005, he was 
seen at the Baptist Memorial Hospital in Memphis, Tennessee, 
with complaints of shortness of breath. He was admitted and 
found to be in atrial fibrillation with congestive heart 
failure.  He subsequently underwent a second cardioversion 
for atrial fibrillation, which converted his heart rate to a 
normal sinus rhythm.  In May 2005, during the same 
hospitalization, he underwent implantation of a pacemaker for 
ventricular tachycardia, ischemic cardiomyopathy, history of 
myocardial infarction, congestive heart failure and 
paroxysmal atrial fibrillation.  In July 2005, the Veteran 
returned to his regular physician at the University of 
Missouri Hospital for follow-up.  It was noted that he was 
again diagnosed as being in atrial fibrillation with rapid 
ventricular response; he was treated with medication.  An 
electrocardiogram ("EKG") confirmed atrial-paced rhythm, 
but no atrial fibrillation and an x-ray revealed no pulmonary 
vascular congestion.  

In December 2006, the Veteran was hospitalized at the Olathe 
Medical Center in Kansas, where he was seen for complaints of 
chest pain.  An EKG and chest x-ray revealed normal cardiac 
findings with no acute disease. 

In August 2007, while being seen for a re-check of his 
pacemaker at the University of Missouri Hospital, it was 
noted that the Veteran had a history of coronary artery 
disease, and prior, but now resolved cardiomyopathy, mild 
aortic stenosis, hypertension, and several other 
comorbidities.  The examining physician, Dr. R. Weachter, 
found that he was doing well with no palpitations, 
presyncope, syncope or defibrillator discharges.  

There are no further treatment reports of record pertaining 
to the Veteran's cardiac treatment; none of the 
contemporaneous treatment reports of record have suggested 
that his coronary artery disease began during, or is 
otherwise related to military service.

Based on a review of the complete evidence of record, the 
Board concludes that the competent medical evidence is 
against the Veteran's claim for service connection for 
coronary artery disease.  As noted above, although the 
evidence shows that the Veteran currently suffers from the 
disease, there is no medical evidence linking his disorder to 
service, nor has the Veteran submitted a medical opinion 
relating his current disorder to service.  Moreover, there is 
no competent medical evidence to suggest that his coronary 
artery disease either manifested in, or was aggravated by 
military service.  As such, service connection on a direct 
basis is not warranted.

Additionally, as there is no competent evidence of record 
showing that the Veteran's coronary artery disease manifested 
to a compensable degree within one year of service, service 
connection for coronary artery disease on a presumptive basis 
cannot be established.
 
As noted above, the medical evidence of record shows that the 
first time that the Veteran was treated for, or diagnosed 
with any heart disorders was in 1976, when he had his first 
heart attack.  This was some 22 years after service.  In this 
regard, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that 
passed between service and the first treatment or documented 
complaint of record of heart disease is evidence that weighs 
against the Veteran's claim.  

Moreover, as previously discussed, because there is no 
evidence that the Veteran was ever exposed to herbicides in 
service, as well as the fact that coronary artery disease is 
not a disease that the Secretary has determined has a 
positive association with exposure to an herbicide agent, 
service connection based on herbicide exposure on a 
presumptive basis not warranted.  

In addition to the medical evidence, the Board has considered 
the Veteran's contention that his coronary artery disease had 
its onset during service.  Certainly, the Veteran is 
competent to attest to factual matters of which he has first-
hand knowledge, such as chest pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, although 
the Veteran is competent to report what comes to him through 
his senses, as discussed above, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Thus, because the Veteran, as a lay person, has not 
been shown to be capable of making medical conclusions, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau, 
supra.  Therefore, his lay testimony cannot establish a link 
between his present disability and service.  

Finally, as noted above, the Veteran has also claimed that 
his coronary artery disease is the result of stress from not 
being able to do what he wants to do, as well as chronic 
pain.  See NOD, December 2007.  In this respect, the Board 
notes that the Veteran appears to be asserting that these 
"causes" are of a more recent nature and occurred after 
service and beyond the one-year presumptive period.  However, 
as previously discussed, because service connection may only 
be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty in 
the active service, service connection under this theory of 
entitlement is not warranted.  In this regard, the Board 
notes that while it is obligated to identify all potential 
theories of entitlement to a benefit under the law or 
regulations, the Court has held that it is not obligated to 
investigate all possible theories of entitlement.  See 
Robinson v. Mansfield, No. 04-1690 (U.S. Vet. App. Jan. 29, 
2008).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for coronary artery disease.  As noted, 
the weight of the probative evidence does not suggest the 
onset of the disability during service or within one year of 
separation, and there is no persuasive evidence of a 
continuity of symptomatology between service and the first 
diagnosis many years later, and no competent medical evidence 
otherwise relating the disability to service.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated 
in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable 
in this case.




2.  Entitlement to service connection for BPH, to include 
prostate and urology disorders.

The evidence of record reveals that following service, the 
Veteran neither sought treatment for, nor was diagnosed with 
and prostate or urological disorders until January 2005, when 
he underwent a colonoscopy, which revealed findings of an 
irregular prostate.  See Boone Hospital Center treatment 
records, January 2005.  

In June 2005, he was examined by Dr. S. Weinstein, who 
performed a prostate-specific antigen ("PSA") test, which 
revealed elevated levels of PSA in the blood.  The 
examination also revealed an enlarged prostate with no 
nodules.  The diagnosis was BPH; there was no finding of 
prostate cancer.

In June 2006, he was seen at the University of Missouri 
Hospital for a transurethral ultrasound-guided laser-induced 
prostatectomy (resection of the prostate).  The pre and post-
operative diagnoses were BPH.  A follow-up examination with 
Dr. Weinstein in August 2006 revealed stable nocturia (the 
need to get up during the night in order to urinate) and no 
urinary problems.  He was advised to return for re-check in 
one year.

In August 2007, the Veteran returned for a follow-up 
examination with Dr. Weinstein, who performed another PSA 
test.  The results indicated BPH, nocturia and erectile 
dysfunction.

There are no further treatment reports of record pertaining 
to the Veteran's BPH, prostate or urology disorders; none of 
the contemporaneous treatment reports of record have 
suggested that these conditions began during, or are 
otherwise related to military service.

Based on a review of the complete evidence of record, the 
Board concludes that the competent medical evidence is 
against the Veteran's claim for service connection for BPH, 
prostate and urology disorders.  As noted above, although the 
evidence shows that the Veteran currently suffers from these 
disorders, there is no medical evidence linking the 
conditions to service, nor has the Veteran submitted a 
medical opinion relating his current disorders to service.  
Moreover, there is no competent medical evidence to suggest 
that his BPH, prostate or urology disorders either manifested 
in, or were aggravated by military service.  As such, service 
connection on a direct basis is not warranted.

As noted above, the medical evidence of record shows that the 
first time that the Veteran was treated for, or diagnosed 
with any prostate disorders was in 2005, when he was found to 
have an irregular prostate.  This was more than half a 
century after service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 
supra.  The amount of time that passed between service and 
the first treatment or documented complaint of record of a 
prostate or urology disorder is evidence that weighs against 
the Veteran's claim.  

Moreover, as previously discussed, because there is no 
evidence that the Veteran was ever exposed to herbicides in 
service, as well as the fact that neither BPH, prostate or 
urology disorders are diseases that the Secretary has 
determined have a positive association with exposure to an 
herbicide agent, service connection based on herbicide 
exposure on a presumptive basis not warranted.  

It is further noted that while prostate cancer is one of the 
diseases subject to presumptive service connection as a 
result of herbicide exposure, there is no evidence that the 
veteran was ever diagnosed with prostate cancer.

In addition to the medical evidence, the Board has considered 
the Veteran's contention that his BPH, prostate and urology 
disorders had their onset during service.  Certainly, the 
Veteran is competent to attest to factual matters of which he 
has first-hand knowledge, such as nocturia.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
although the Veteran is competent to report what comes to him 
through his senses, as discussed above, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  Thus, because the Veteran, as a lay person, has 
not been shown to be capable of making medical conclusions, 
his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau, supra.  Therefore, his lay testimony cannot 
establish a link between his present disability and service.  

Finally, as noted above, the Veteran originally claimed that 
his prostate and urology disorders are the result of his 
having to work with heavy equipment during service and the 
constant jarring of the equipment, which he claims tossed him 
around.  See NOD, December 2007.  As noted, the Veteran is 
competent to report subjective complaints to which he has 
first hand knowledge, and there is no reason to doubt his 
sincerity as to his belief that his symptoms had their onset 
in service.  However, as noted above, although the Veteran is 
competent to report his symptoms, he is not necessarily 
competent to attribute those symptoms to a specific 
underlying disease or cause, such as having to work with 
heavy equipment and having his body jostled in service.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom.  
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for BPH, prostate disorders and urology 
disorders.  As noted, the weight of the probative evidence 
does not suggest the onset of any of the diseases during 
service, there is no persuasive evidence of a continuity of 
symptomatology between service and the first diagnosis many 
years later, and no competent medical evidence otherwise 
relating the disability to service.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated 
in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable 
in this case.



3.  Entitlement to service connection for gastrointestinal 
cancer (to include cancer of the stomach).

The evidence of record reveals that following service, the 
Veteran neither sought treatment for, nor was diagnosed with 
gastrointestinal cancer until February 1997, when he was 
diagnosed with Stage I adenocarcinoma of the stomach and 
underwent surgery to remove part of the stomach and four 
inches of the lower esophagus.  See VAMC treatment records, 
August 2007.

More recent treatment records show that in October 2004, an 
esophagogastro-duodenoscopy ("EGD") revealed a history of 
adenocarcinoma of the gastroesophageal junction almost ten 
years earlier, with chronic post-operative gastroesophageal 
reflux disease.  The test results indicated normal findings.  
In November 2004, he was seen by Dr. M. Miller at the Ellis 
Fischel Cancer Center, where an examination revealed no 
evidence of a recurrence of the condition.  A reexamination 
in November 2005 yielded the same findings.

In March 2006, the Veteran was admitted to Boone Hospital 
Center for complaints of melena and gastrointestinal 
bleeding.  A CT scan of the chest and abdomen revealed a 
hiatal hernia with post-operative changes, and mild wall 
thickening at the distal esophagus, which was a possible sign 
of reactive changes associated with reflux disease, although 
it was noted that a return of malignancy could not entirely 
be excluded.  The Veteran was diagnosed with an anastomotic 
ulcer and gastrointestinal bleeding, likely originating in 
the upper gastrointestinal region, associated with his 1997 
surgical resection of the proximal stomach and distal 
esophagus.  

In February 2007, the Veteran returned to the Ellis Fischel 
Cancer Center for a follow-up examination, which revealed no 
evidence of the recurrence of his previous cancer.

There are no further treatment reports of record pertaining 
to the Veteran's gastrointestinal cancer; none of the 
contemporaneous treatment reports of record have suggested 
that his disease began during, or was otherwise related to 
military service.

Based on a review of the complete evidence of record, the 
Board concludes that the competent medical evidence is 
against the Veteran's claim for service connection for 
gastrointestinal cancer.  As noted above, although the 
evidence shows that the Veteran developed the disease, there 
is no medical evidence linking his cancer to service, nor has 
the Veteran submitted a medical opinion relating the disease 
to service.  Moreover, there is no competent medical evidence 
to suggest that his gastrointestinal cancer either manifested 
in, or was aggravated by military service.  As such, service 
connection on a direct basis is not warranted.

Additionally, as there is no competent evidence of record 
showing that the Veteran's gastrointestinal cancer manifested 
to a compensable degree within one year of service, service 
connection for the disorder on a presumptive basis cannot be 
established.

The Board also notes that following his military service, the 
Veteran was neither treated for, nor diagnosed with stomach 
cancer until 1997, some 43 years after service.  As noted 
above, a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, supra.  The 
amount of time that passed between service and the first 
treatment or complaint of record is evidence that weighs 
against the Veteran's claim.

Furthermore, as previously discussed, because there is no 
evidence that the Veteran was ever exposed to herbicides in 
service, as well as the fact that neither stomach, nor 
esophageal cancer are diseases that the Secretary has 
determined have a positive association with exposure to an 
herbicide agent, service connection based on herbicide 
exposure on a presumptive basis not warranted.

In addition to the medical evidence, the Board has considered 
the Veteran's contention that his gastrointestinal cancer had 
its onset during service.  Certainly, the Veteran is 
competent to attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, supra.  
However, although the Veteran is competent to report what 
comes to him through his senses, as discussed above, he does 
not have medical expertise.  See Layno v. Brown, supra.  
Thus, because the Veteran, as a lay person, has not been 
shown to be capable of making medical conclusions, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, supra; see also Jandreau, supra.  Therefore, 
his lay testimony cannot establish a link between his cancer 
and service.  

Finally, the Board has considered the Veteran's contention 
that his gastrointestinal cancer was the result of exposure 
to asbestos in service while tearing down buildings.  See 
NOD, December 2007; VA compensation application Form 526, 
March 2007.  









As noted, the Veteran is competent to report subjective 
complaints to which he has first hand knowledge, and there is 
no reason to doubt his sincerity as to his belief that his 
disease had its onset in service.  However, as noted above, 
although the Veteran is competent to report symptoms, he is 
not necessarily competent to attribute any such symptoms to a 
specific underlying disease or cause, such as asbestos 
exposure.  See McManaway v. West, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence does not support the Veteran's claim of 
entitlement to service connection for gastrointestinal cancer 
claimed as the result of herbicide or asbestos exposure.  As 
noted, the weight of the probative evidence does not suggest 
the onset of the disability during service, there is no 
persuasive evidence of a continuity of symptomatology between 
service and the first diagnosis many years later, and no 
competent medical evidence otherwise relating the disability 
to service.  In arriving at the decision to deny the claim, 
the Board has considered the applicability of the "benefit-
of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  
However, as there is not an approximate balance of evidence, 
that rule is not applicable in this case.



ORDER

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for BPH, to include 
prostate and urology disorders, is denied.


REMAND


There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims. However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  See VA Adjudication Procedure Manual, 
M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 
(September 29, 2006).  The Court has held that VA must 
analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under the DVB Circular 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The asbestos advisory information contained in the Manual 
M21-1MR provides some guidance with respect to the general 
effects of asbestos exposure and the disabilities resulting 
there from.  This information indicates that the primary 
disabilities resulting from asbestos exposure are respiratory 
in nature such as: fibrosis; interstitial pulmonary fibrosis, 
also called asbestosis; tumors; pleural effusions; and, 
pleural plaques.  Cancer is also a known residual disability 
of asbestos exposure with respiratory cancer including 
mesotheliomas of pleura and peritoneum, and cancer of the 
lung, bronchus, larynx and pharynx being the most common.  
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 9, b.

While this section of the M21 does not create any 
presumptions of service connection based upon exposure to 
asbestos, it does provide guidelines to inform and 
adjudicators with respect to asbestos exposure and commonly 
resulting disabilities.  Dyment v. West, 13 Vet. App. 141 
(1999).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease. A clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  Symptoms and signs include dyspnea, end-
respiratory rales over the lower lobes, compensatory 
emphysema, clubbing of the fingers at the late stages; and 
pulmonary function impairment and cor pulmonale which can be 
demonstrated by instrumental methods.  Asbestos fibers may 
also produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  In 
short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


